Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3, 5-7, 9-10, 12-15, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 9-10, 12-15, 18-19 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., US 2016/0225192 A1, hereinafter Jones and further in view of Quaid et al., US 2009/0000627 A1, hereinafter Quaid.
Claim 2. 
Jones teaches a system comprising: a see-through optical head mounted display, and a processor (see [0023-0024] that discloses an augmented reality surgical system that includes a head mounted display (HMD) apparatus that can be worn by surgeon, physician, or other personnel during a medical procedure. The HMD can be configured to provide localized, real-time situational awareness to the wearer. The HMD includes a display screen that can be positioned within the line-of-sight and/or periphery Field Of View (FOV) of the wearer to provide visual information that can be organized and displayed as a single virtual display or as a collection of virtual displays that a wearer can navigate between to view using head movement, hand gestures, voice commands, eye control, and/or other operations disclosed herein), 
wherein the processor is configured to display, by the see-through optical head mounted display, a virtual implant component onto a surface of a physical joint, visible directly through the see-through optical head mounted display, so as to superimpose the virtual implant component onto the surface of the physical joint (see [0028] discloses the display screen 110 can be a see-through display device allowing the user to see video superimposed on the environment seen through the display screen 110. At [0097-0098] disclose a leg bone model that has been generated, e.g., based on a CT scan of the leg, is transformed and displayed on the display screen 110 to have the accurate six degree of freedom orientation and size relative to the leg bone when viewed as a graphically illustrated representation 922 of the leg bone superimposed on a skin surface of the leg. Also see [0105], [0112] and [0116]), wherein the virtual implant component is a three-dimensional digital representation corresponding to at least one portion of a physical implant component(see [0116] discloses a viewer component 1206 combines the slice with the 3D mesh model 1202 and displays the combined graphical rendering on the HMD 100 so that it is precisely superimposed on the patient site 1300 from the surgeon's point-of-view),
wherein the processor is configured to receive input from a user interface to facilitate alignment of at least a portion of a surface of the virtual implant component with at least a portion of a surface of the physical joint visible directly through the see-through optical head mounted display (see [0056] discloses a surgeon may view video of a surgical site and steer a graphical indicia to be aligned within the video overlapping a point-of-interest in the patient's anatomy, and trigger capture of a still image including the video and graphical indicia that can be saved on the video server 650 and/or distributed to another HMD 600 for viewing by another surgeon or person), 
Jones does not explicitly specify the following “wherein clauses”:  
wherein the input comprises information based on a first parameter related to the physical joint and a second parameter related to the physical joint,
wherein the first parameter comprises information related to a normal cartilage, a diseased cartilage or a combination thereof, and
wherein the second parameter comprises information related to a kinematic measurement obtained intraoperatively during movement of the physical joint, 
wherein the processor is configured to facilitate intraoperative adjustment of a position, orientation or position and orientation of the virtual implant component in relationship to the surface of the normal cartilage, diseased cartilage or combination thereof of the physical joint visible directly through the see-through optical head mounted display, based on the intraoperative kinematic measurement, and
wherein the intraoperative adjustment is configured to modify, correct, or modify and correct the measured kinematics of the joint to reduce an abnormal movement pattern, an instability, a tightness of the joint or a combination thereof.
However, Quaid teaches the “wherein clauses” as follows: the examiner believes since Quaid teaches at [0012] that the surgical apparatus also includes a computer system programmed to implement control parameters for controlling the at least one feedback mechanism to provide haptic guidance to the user, while the user manipulates the haptic device, based on a relationship between an anatomy of the patient and at least one of a position, an orientation, a velocity, and an acceleration of a portion of the haptic device. 
As the claim discloses the first and second parameters are related to the physical joint, so the joint comprises of a cartilage and an end of a bone. The information that helps a user are the conditions at the end of the bone and the thickness/height of the cartilage (see Quaid at [0016]) with respect to movement of the physical joint that the claim refers it as the kinematic measurement. Quaid at [0194] discloses three-dimensional computer models representative of the anatomy are created based on object boundaries (e.g., at bone or cartilage surfaces) generated by the segmentation. Quaid at [0205] discloses for bone surfaces that are overlaid with cartilage, a sharp probe may be used to pierce the cartilage and collect points on the surface of the bone (as opposed to points on the surface of the cartilage). Similarly, the surgical system 10 generates a screen 86h (FIG. 33) and instructs the user to paint a surface of a proximal end of the tibia T with the registration probe. As the user paints the surface (e.g., by inserting the probe tip through the incision 128), the surgical system 10 periodically acquires a position of the probe tip and displays the acquired tip positions on the screen as the dots 900. As with the femur, a sharp probe may be used to pierce any cartilage so that points on the surface of the bone (as opposed to the surface of the cartilage) are collected. Quaid at [0209] discloses the information related to the normal or condition of the cartilage. Quaid at [0221] discloses the flexion and extension points together are used to determine the internal/external rotation of the femoral component 72 to ensure that the femoral component 72 properly rides on the tibial component 74 (e.g., based on the patient's natural range of motion and joint kinematics). At [0152] discloses a process is represented graphically in FIG. 40. In operation, position sensors (block 2502) of the haptic device 30 (block 2500) provide data to a forward kinematics process (block 2504). Output of the forward kinematics process is input to a coordinate transformation process (block 2506), that covers the second parameter related to a kinematic measurement.
Quaid at [0108] discloses the computing system may also be programmed to adjust the control parameters in response to movement of the physical anatomy during the procedure (e.g., by monitoring detected movement of the physical anatomy and then adjusting the virtual object in response to the detected movement). And at [0128] discloses the tracking (or localizing) system 40 of the surgical system 10 is configured to determine a pose (i.e., position and orientation) of one or more objects during a surgical procedure to detect movement of the object(s).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the system of Quaid (fig. 1 #23 and [0093]) to include see through optical head mounted display as taught by Jones for the advantage of displaying images while allowing transmission of ambient light therethrough (Jones, [0006]) thus providing virtual manipulation assistance.

Claim 3. 
Quaid teaches the system of claim 2, wherein the processor is configured to receive input from the user interface to facilitate fitting of at least a portion of a surface of the virtual implant with at least a portion of a surface of the surgical site based on two or more parameters at or surrounding or associated with the physical joint visible directly through the see-through optical head mounted display based on the first parameter, the second parameter or the first and and second parameters. See [0100] discloses the computing system 20 to display on the display device 23 a virtual representation of a tracked surgical instrument overlaid on one or more images of a patient's anatomy and to update the virtual representation of the tracked instrument in real time during a surgical procedure. At [0205, [0207] disclose for bone surfaces that are overlaid with cartilage, a sharp probe may be used to pierce the cartilage and collect points on the surface of the bone (as opposed to points on the surface of the cartilage), to visually aid the user, the surgical system 10 may also superimpose the representation 808b of the tibial implant on the representation of the tibia T. The user has the option to modify the proposed placement 

Claim 5. 
Quaid teaches the system of claim 2, wherein the system further comprises one or more cameras. See [0095], [0118], [0131].

Claim 6. 
Quaid teaches the system of claim 2, wherein the physical joint is a target anatomic tissue or a target pathologic tissue before or after surgical alteration. See fig. 9.

Claim 7. 
Quaid teaches the system of claim 6, wherein the target anatomic tissue or target pathologic tissue before or after surgical alteration is a resected bone  a cut bone (see [0008] discloses Although such systems enable precise bone resections for improved implant fit and placement, they act autonomously (rather than cooperatively with the surgeon) and thus require the surgeon to cede a degree of control to the robot, also see [0109]), a resected cartilage, a cut cartilage, an unresected bone, an unresected cartilage, an unresected tissue (see [0205], [0209]), or a resected tissue.

Claim 9. 
Quaid teaches the system of claim 2, wherein the user interface is one or more of a graphical user interface, a computer interface, an acoustic interface, a virtual interface, a keyboard interface, or a virtual keyboard interface. See fig. 1.

Claim 10. 
Jones teaches the system of claim 9, wherein the virtual interface is configured to use gesture recognition, gaze tracking, voice recognition or a combination thereof. See [0023] discloses the HMD includes a display screen that can be positioned within the line-of-sight and/or periphery Field Of View (FOV) of the wearer to provide visual information that can be organized and displayed as a single virtual display or as a collection of virtual displays that a wearer can navigate between to view using head movement, hand gestures, voice commands, eye control, and/or other operations disclosed herein.

Claim 12. 
Quaid teaches the system of claim 2, wherein the alignment of the virtual implant component includes one or more of being tangent with, being near with, being parallel with, being at an angle with, being orthogonal with, or intersecting with at least portions of and anatomic landmarks, an anatomic dimensions, an anatomic shape, a desired shape corrections, a pathology, a pathologic area, an anatomic axis, a biomechanical axis, a surrounding tissue, a surrounding structure, a tissue adjacent to the physical joint, structures adjacent to the surgical site, tissue opposite the physical joint, structures opposite the physical joint, tissue interacting with the physical joint, structures interacting with the physical joint, one or more physical implants already placed at the physical joint or attached or implanted near the physical joint, one or more physical implant components already placed at the physical joint or attached or implanted near the physical joint, one or more physical medical devices already placed at the physical joint or attached or implanted near the intended physical joint, one or more virtual implants, one or more virtual implant components, or one or more virtual medical devices. See Figs. 17-23, [0130], [0143], [0148], [0009], [0120], [0152]. 

Claim 13. 
Quaid teaches the system of claim 2, wherein the first parameter is selected from an anatomic landmark, anatomic dimension, anatomic shape, desired shape correction, pathology, pathologic areas, anatomic axis, biomechanical axis, cartilage opposite. See [0192] FIG. 13, steps S1 to S4 are performed preoperatively, and steps S5 to S14 are performed intraoperatively. In step S1, patient information or data may be input to the surgical system 10. In step S2, a preoperative diagnostic image (e.g., a CT data file) is loaded into the surgical system 10 and segmented. In step S3, femoral landmarks are selected. In step S4, tibial landmarks are selected. In step S5, a homing process is performed on the haptic device 30 to initialize position sensors in the arm 33 of the haptic device 30. In step S6, calibration of a registration probe is verified. In step S7, the anatomy trackers 43a and 43b are attached to the patient. In step S8, patient anatomy is registered. In step S9, the haptic device 30 is calibrated. In step S10, an initial placement of a tibial implant (e.g., a tibial component 74 as shown in FIG. 16B) is planned. A depth of the initial placement may be guided by points that are selected on a surface of the tibial plateau cartilage and transferred to a planning screen on the display device 23 using the registration computed in step S8. In step S1, the tibia T is prepared or sculpted. In step S12, a tibial trial implant is fitted to the prepared surface of the tibia T. In step S13, an initial placement of a femoral implant (e.g., a femoral component 72 as shown in FIG. 16A) is planned, for example, using points related to a position of the tibial trial implant at various flexions of the leg. In step S14, the femur F is prepared or sculpted. In step S15, a femoral trail implant is fitted to the prepared surface of the femur F. A trial reduction process is performed in which the user assesses the fit of the femoral and tibial trial implants and makes any desired adjustments (e.g., repeating implant planning and/or bone sculpting) prior to installing the femoral component 72 and the tibial component 74. 

Claim 14. 
Quaid teaches the system of claim 2, wherein the first parameter includes one or more of anatomic landmarks, distances, dimensions, surfaces, edges, angles, axes, curvatures, shapes, lengths, widths, or depths of the normal cartilage, diseased cartilage or combination thereof. See [0205].

Claim 15. 
Quaid teaches the system of claim 2, wherein the physical joint includes one or more of a margin, periphery, edge, perimeter, anteroposterior, mediolateral, superoinferior, oblique dimension, diameter, radius, curvature, geometry, or shape. See [0209] discloses the user aligns at least a portion of the representation of the first implant (i.e., the implant model 808b) with the representation of the height of the cartilage surface (i.e., the points 809), for example, by adjusting the depth of the implant model 808b so that the upper edges of the implant model 808b align with the mapped cartilage points 809.

Claim 18. 
Quaid teaches the system of claim 2, wherein the processor is configured to facilitate display of one or more virtual implant components selected from a library of virtual implant components and the processor is configured to receive input from a user interface to facilitate selection of the one or more virtual implant. See [0092], [0099] discloses utilities related to data storage and retrieval are configured to enable storage of and access to various forms of data, such as image data (e.g., two- or three-dimensional image data sets obtained using any suitable imaging modality, such as, for example, x-ray, computed tomography (CT), magnetic resonance (MR), positron emission tomography (PET), single photon emission computed tomography (SPECT), ultrasound, etc.), application data, implant data, instrument data, anatomical model data, patient data, user preference data, and the like. The data storage and retrieval utilities may include any functionality appropriate for storing and handling relevant data.

Claim 19. 
Quaid teaches the system of claim 2, wherein the processor is configured to facilitate simultaneous or sequential display of two or more virtual implant components with different shapes. [0230] Step S15 is a trial reduction process in which the second implant (i.e., the femoral component 72) or a trial implant (e.g., a femoral trial) is fitted to the prepared medial femoral surface, post, and keel features on the femur F. The user assesses the fit of the femoral component 72 or the femoral trial and may make any desired adjustments, such as, for example, repeating implant planning and/or bone sculpting to achieve an improved fit. In step S15, adjustments may also be made to the tibia T. To facilitate trial reduction, the surgical system 10 may generate a screen (not shown) that graphically represents the tracked movement of the femur F and the tibia T and displays measurements, such as, for example, flexion, varus/valgus, and internal/external rotation angles. Additionally, the femoral and/or tibial trial implants may include intrinsic features (e.g., divots, markings, etc.) that can be touched with a tracked probe after the trial implant is fitted to the bone to enable the surgical system 10 to verify placement of the trial implant. The intrinsic features may also be used to key a position of one implant to another implant (e.g., in the case of a modular implant). When the user is satisfied with the fit of the trial implants, the user may proceed with installation of the femoral component 72 and the tibial component 74 and completion of the surgical procedure.

Claim 36. 
Quaid teaches the system of claim 2, wherein the processor is configured to receive input from the user interface or a combination thereof to facilitate sizing of the virtual implant component in relationship to at least a portion of a surface of the physical joint. [0016] Yet another aspect of the present invention relates to a surgical planning method. The surgical planning method includes detecting a height of a cartilage surface above a bone; creating a representation of the bone and a representation of the height of the cartilage surface; and planning bone preparation for implanting an implant on the bone based at least in part on the detected height of the cartilage surface.

Claim 37. 
Quaid teaches the system of claim 19, wherein the processor is configured to receive input from a user interface to facilitate assessment of the fit of the two or more virtual implants components to the physical joint of the patient. [0016] Yet another aspect of the present invention relates to a surgical planning method. The surgical planning method includes detecting a height of a cartilage surface above a bone; creating a representation of the bone and a representation of the height of the cartilage surface; and planning bone preparation for implanting an implant on the bone based at least in part on the detected height of the cartilage surface.

Claim 38. 
Quaid teaches the system of claim 2, wherein the see-through optical head mounted display is configured to display at least one alphanumeric value based on the intraoperative kinematic measurement of the joint. [0162] In step S708 of FIG. 43, the haptic rendering process maps the physical HIP (e.g., the tip of the tool 50) to virtual space. For example, the forward kinematics process (block 2504) of FIG. 40 computes a Cartesian position of the physical HIP with respect to an inertial reference frame Ri. The coordinate transformation process (block 2506) of FIG. 40 performs coordinate transformations between the inertial reference frame Ri, a poly frame Rp (a reference frame attached to a polygonal virtual object), and a voxel frame Rv (a reference frame attached to a voxel array) as illustrated in FIG. 48. Once the haptic rendering process has determined the position of the HIP with respect to the poly frame Rp, the haptic rendering process proceeds to step S710 and searches candidate polygonal objects by looking at occupied voxels and neighboring voxels. In step S712, the haptic rendering process checks for a collision (e.g., the HIP has passed through a polygonal object since the last rendering cycle) and determines a virtual proxy point location (e.g., a constrained location of the HIP along a surface of the virtual object) based on desired virtual proxy behaviors (as described below in connection with FIG. 49). In step S714, desired stiffness and damping matrices that are predefined in tool coordinates are transformed into inertial reference frame coordinates. In step S716, a haptic force to be fed back to the user through the haptic device 30 is computed based on a desired hardness of a virtual surface defined by the virtual spring and damping force that couples the HIP to the haptic device 30. In step S718, the computed haptic force is displayed or reflected to the user through the haptic device 30.

Claim 39. 
Quaid teaches the system of claim 2, wherein the intraoperative adjustment is configured to achieve post-implantation kinematics substantially similar to pre-implantation kinematics. [0221] In one embodiment, the size and position of the femoral component 72 are determined by mapping a first point at a centerline on an anterior edge of the tibial trial implant with the leg in extension and a second point at the centerline on the anterior edge of the tibial trial implant with the leg in flexion. The extension point is used to size the femoral component 72. For example, the size of the femoral component 72 may be selected so that the tibial component 74 will not ride off an anterior edge of the femoral component 72 as the knee moves into extension. The flexion and extension points together are used to determine the internal/external rotation of the femoral component 72 to ensure that the femoral component 72 properly rides on the tibial component 74 (e.g., based on the patient's natural range of motion and joint kinematics). For example, a centerline of a representation of the second implant (e.g., a representation of the keel 72c of the femoral component 72) may be aligned with the flexion and extension points. Optionally, a point on the posterior "cut" edge may be used to determine the posterior placement of the femoral component 72. In this embodiment, the user selects a location for the femoral component 72 by moving the implant model 808a (shown in FIG. 38) to the general implantation area. Using the transverse view in the frame 806, the user adjusts the implant model 808a rotationally so that a centerline of the implant model 808a aligns with the mapped points 810 representing the centerline of the tibial trial implant in extension and flexion. An internal/external angle dimension (designated "External") in the frame 807 displays the resulting internal/external angle. Using the coronal view in the frame 804, the user adjusts the varus/valgus angle of the implant model 808a. A varus/valgus (designated "Valgus") angle dimension in the frame 807 displays the resulting varus/valgus angle. Using the sagittal view in the frame 802, the user adjusts the posterior rotation of the implant model 808a. A flexion angle dimension (designated "Flexion") in the frame 807 displays the resulting flexion angle. In one embodiment, the posterior rotation is adjusted so that the stem of the femoral component 72 is within a range of approximately 5.degree. to approximately 8.degree. of the anatomical axis of the bone image. The user may adjust a distal depth of the implant model 808a in the femur F by adjusting a depth bar (designated "Depth") in the frame 807. The user may also change the size of the implant model 808a using a size selection box (designated "Size") in the frame 807. In this manner, the representation of the second implant (the implant model 808a) is associated with the representation of the second bone (i.e., the femur F) based at least in part on a detected location of the first implant on the first bone (i.e., the tibia T).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613